Citation Nr: 1243306	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for postoperative residuals of a craniotomy claimed as due to VA medical treatment during hospitalization in 1981.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from August 1943 to January 1946.

This appeal to the Board of Veteran's Appeals (Board/BVA) is from a May 2006 rating decision by a VA RO.

As support for his claim, the Veteran and his son testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Veteran also submitted additional evidence and argument in November 2008 and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

In September 2009 and again in June 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was shown to have memory and speech deficits in February 1981, prior to the April 1981 craniotomy that is the subject of this appeal.

2.  On April 13, 1981, he underwent surgery at the VA Medical Center (VAMC) in Cincinnati for a left frontotemporal craniotomy and wrapping of left middle cerebral artery (MCA).  

3.  He has additional disability - a depressed bone flap on the left side of his head  - as a result of that surgery at the Cincinnati VAMC on April 13, 1981.

4.  In April 1981, however, prior to undergoing that April 13, 1981 surgery at issue, he gave his informed consent to this procedure (in writing).  Pre-surgery progress notes also reflect that the risks of the procedure were discussed with him.

5.  On April 24, 1981, he underwent a postoperative transfemoral left internal carotid arteriogram, also at the Cincinnati VAMC.  His postoperative course was complicated by a cerebrovascular accident (CVA), i.e., stroke, and aphasia as the result of the postoperative angiogram, which was shown to have resolved on discharge.

6.  On April 24, 1981, prior to undergoing that April 24, 1981 angiogram at issue, he gave his informed consent to this procedure (in writing).

7.  The evidence of record indicates his depressed bone flap and aphasia/dysphasia was not incurred as a result of VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there also is no indication VA treatment was performed without his informed consent or that he sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for entitlement to § 1151 compensation for residuals of the craniotomy and subsequent hospital care in April 1981.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In this case, VCAA notice letters were sent to the Veteran in January 2005 and December 2005, prior to initially adjudicating this § 1151 claim for compensation in May 2006, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A § 1151 claim, if granted, results in treating the additional disability as though it was incurred during or as a result of the Veteran's military service, so as if it was a service-connected disability.  And he was advised of the "downstream" disability rating and effective date elements of his claim in a March 2006 letter.  As the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist him by obtaining all potentially relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his voluminous VA treatment records (including from his 1981 surgery and hospitalization), private treatment records, and all relevant lay statements, including several letters from his son/custodian.  The RO/AMC also attempted to obtain records from the Social Security Administration (SSA), but the SSA indicated in February 2010 that there are no available medical records.  As well, VA examinations were obtained in April 2006 and April/May 2010 concerning this claim, and VA medical opinions provided in September 2005, October 2005 and September 2011.

There has been compliance with the Board's September 2009 and June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  There certainly has been substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Concerning this, the Board directed that the RO/AMC obtain the 1981 surgical and hospital records, and this has been done.  The Board also directed that the Veteran be provided a VA compensation examination and additional medical comment obtained from a VA neurosurgeon to assess the claimed residuals of the 1981 craniotomy and subsequent treatment.  The September 2011 medical opinion was provided by a VA neurosurgeon, as requested in the Board's June 2011 remand, and the medical opinion was responsive to the questions posed in that remand.  The reports of the VA examinations and the medical opinions obtained provide the necessary evidence to adjudicate this appeal.

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Applicable Statutes and Regulations

For a claim, as here, filed on or after October 1, 1997, governing law provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2012). 


To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2012).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2012).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2012).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2012).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2012).


To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1) (2012).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2012).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2012).

III.  Analysis

During the pendency of this appeal, based on the results of an April 2010 VA examination, the RO determined the Veteran is not competent to handle disbursement of funds, and his son has been appointed as his VA payee.

The Veteran contends he is entitled to § 1151 compensation as a result of the negligence of his VA doctors and caretakers at the VAMC in Cincinnati, Ohio, during the course of a 1981 craniotomy and follow-up treatment.  He filed his initial claim of entitlement to compensation under 38 U.S.C.A. § 1151 in November 2004.  He and his son essentially contend that he has additional disability as a result of that treatment, including a depressed area of the skull in the region of his temple, and cognitive and speech impairment.  In multiple statements, the Veteran's son has contended that the VA physicians did not have the proper pins or clips that were needed for the surgery, and that a subsequent angiogram was done prematurely or improperly, which caused speech and memory impairment.  He also contends that VA was negligent in not providing speech or physical therapy after the surgery.

The Veteran has been in receipt of non-service-connected VA pension benefits for many years, including for several years prior to the events in question.  He was first awarded non-service-connected pension benefits in February 1954 after he was diagnosed with pulmonary tuberculosis, and tuberculosis of the kidney.  An April 1976 rating decision reflects that his non-service-connected disabilities were removal of the left kidney for tuberculosis and partial removal of the right kidney, inactive pulmonary tuberculosis, arthritis of the lumbar spine, and gout.

In a January 1982 statement, the Veteran elected improved pension.  In a February 1982 rating decision, the RO granted entitlement to special monthly pension (SMP) based on a need for aid and attendance.  
His non-service-connected disabilities included residuals of tuberculosis, postoperative residuals of craniotomy for brain tumor, arthritis of the lumbar spine, and gout.  He continued to regularly submit statements to VA regarding his income.

In a January 1991 statement, the Veteran's then-current spouse requested an apportionment of the Veteran's VA benefits.  She said she and the Veteran had been separated since early December 1990.

In a December 1991 statement, the Veteran requested that his VA pension not be apportioned to his estranged wife.  He stated that his only income was his VA pension, and his only asset was the house he shared with his wife.  He had been making the payments on it for 17 years.  He said his wife had kicked him out in December 1990 and that he now lived with his son.  He said he had been married to his second wife twice (with an intervening divorce), and that they were together for 16 years.  He said he had strokes, brain surgery, one kidney removed, and was often forgetful and confused.

The RO subsequently denied the apportionment based on the Veteran's statement that he was divorced in November or December 1991.

After the Veteran received an October 2004 VA letter proposing a reduction of his non-service-connected VA disability pension due to his receipt of disability benefits from the Social Security Administration (SSA), he submitted a statement in November 2004.  He said he thought the monthly check he received from VA was a compensation check from an 1151 claim.  He related that he had brain surgery in about 1974 at the Cincinnati VAMC, and the doctor told him he went in too deep, and within three days of the surgery he lost the ability to speak, write, and read, and his short-term memory.  He said it took him a year to speak again.  Now he could sign his name, but was receiving therapy on relearning how to write.  He could only read simple things, and his short-term memory was "shot."  He said his wife took care of him from 1974 to 1984, and after the divorce he had been cared for by his son.  He asserted that he was physically healthy before the surgery, and that the VA surgery completely devastated his life and he had to rely on others to care for him.

In December 2004, the Veteran filed a 38 U.S.C.A. § 1151 claim.  He said that he thought he filed a § 1151 claim in 1981, but apparently it was a claim for special monthly pension.  He stated that he had a brain tumor that was removed at the Cincinnati VAMC in March 1981.  He reiterated the assertions made in his November 2004 statement.  He said he needed daily assistance and care from his son.  He asserted that VA incorrectly took his earlier claim as a claim for pension, when it should have been a claim for § 1151 benefits.

The Veteran's claims file contains voluminous VA medical records.  VA medical records dated in February 1981 reflect treatment for complaints of difficulty concentrating and forgetfulness, and a provisional diagnosis of dementia/abnormal electroencephalogram (EEG) in mid-February 1981.  The Veteran's February 1981 VA problem list reflects that he was diagnosed with dementia in mid-February 1981, with an approximate date of onset in December 1980.  A February 13, 1981 brain scan was abnormal and most consistent with CVA, i.e., stroke, but other causes could not be ruled out.

A February 17, 1981 treatment note reflects that the Veteran's sister reported that the Veteran had a "light stroke" or flu on Christmas Day in 1980 which lasted for three days during which he could not get out of bed.  His memory had always been poor, but seemed to be much worse since Christmas.  His speech had also been worse since Christmas, and he was unable to complete verbal thoughts and conversations.  

The Veteran was hospitalized at the Dayton VAMC in mid-March 1981.  His family noted his loss of the ability to read and write.  He could understand speech but was forgetful during speech.

A March 10, 1981 VA consultation request reflects that the Veteran presented with complaints of difficulty in reading and concentration, and forgetfulness for the past two to three months.  An electroencephalogram (EEG) and brain scan were abnormal.  A computed tomography (CT) scan was suggestive of a mass lesion.  
In mid-March 1981, the Veteran was referred for a neuropsychological evaluation due to left hemispheric symptoms.  

On neuropsychological evaluation on March 20, 1981, the Veteran reported a recent history of decreased memory with alleged problems in reading and writing.  He said the problems began approximately five weeks ago.  When questioned about reading problems, he stated that he had always been a slow reader, and always had difficulty with memory, but his memory problems had worsened.  Also, he described current problems with writing.  He reportedly divorced his wife one and one-half years ago.  Multiple tests were administered, and the Veteran's cognitive mental status examination suggested that he had adequate performance in a number of adaptive functions (orientation, expressive-receptive language, sensory and spatial relationships).  The examiner indicated that the pattern of test scores suggested a rather focal, circumscribed deficit.  The major compromise appeared in memory, attentive, and reasoning skills, and his right-sided motor functions were slightly depressed relative to his left side.  Although some errors were noted on language testing, the examiner opined that these problems were more an effect of his decreased memory and attention than a function of a primary language deficit.  The examiner concluded that the scores suggested a rather focal left hemisphere left deficit affecting primarily the posterior frontal and medial-temporal areas.  The severity of memory difficulties made him suspect a possible slight bleed.

A March 1981 neurosurgery consultation reflects that the Veteran had a large left temporal-parietal lesion on CT scan, and had left hemisphere symptoms.  The physician indicated that the Veteran needed an angiography and possible surgery.

An April 12, 1981 neurosurgical attending note reflects that the Veteran had a large left hemispheric aneurysm off of the middle cerebral artery (MCA) trifurcation.  He was status post questionable ischemic insult with aphasia (questionable bleed).  He now presented for surgery.  The physician indicated that the Veteran's options were explained including waiting, and the Veteran has elected to proceed.  Risks, including stroke, death, paralysis, and infection and possible benefits were explained, and the Veteran desired to proceed.

The file contains an April 1981 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, which is signed by the Veteran, his physician, and a witness.  This form indicates that a left frontotemporoparietal craniotomy and aneurysm clipping was planned.  It states that a hole would be made on the left side of the skull, and then an evaluation of the clot would be done, with wrapping, "trapping" or clipping of the left MCA aneurysm.  The doctor's signature is below the following statement:  "I have counseled this patient as to the nature of the proposed procedure(s), attendant risks involved, and expected results, as described above."  Immediately above the Veteran's signature, the form reads, "I understand the nature of the proposed procedure(s), attendant risks involved, and expected results, as described above, and hereby request such procedure(s) be performed."  

On April 13, 1981, the Veteran underwent a left frontotemporal craniotomy and wrapping of left middle cerebral artery (MCA) at the Cincinnati VAMC.  An operative note shows that the pre-operative diagnosis was left MCA giant aneurysm, and the post-operative diagnosis was the same.  Surgical findings included a cystic structure associated with giant aneurysm of the left MCA.


The claims file contains a Patient Consent for Radiological Special Procedure, which was signed by the Veteran on April 24, 1981.  This form indicates that the Veteran would have a cerebral arteriogram to provide diagnostic information about his cerebral aneurysm.  Possible complications of the procedure included allergic and other reactions to the solution injected, obstruction and damage to the blood vessels and adjacent structures, such as nerves, and adverse effects on the heart, brain and kidneys.  The Veteran consented to the procedure as shown by his signature.  His doctor also signed the form, acknowledging that he had explained the radiological procedure and its risks to the Veteran or responsible relative.

An April 24, 1981 neuroradiology note reflects that a transfemoral left internal carotid arteriogram  was performed without complication.  An April 25, 1981 neurosurgeon's note reflects that the Veteran had a CT scan and angiogram yesterday.  The CT showed no lesion, resolving edema and contused left temporal lobe.  The angiogram showed left MCA aneurysm with no increase in size and some spasm of left MCA with left temporal mass effect.  From angiogram, the Veteran was noted to have decreased speech.  Evaluation revealed severe motor aphasia.  Comprehension was good and there was no right-sided weakness.  The diagnostic impression was probable CVA secondary to angiography at least temporally.  

On April 27, 1981, the Veteran had a profound expressive aphasia.  He was oriented times three.  His expression was severely compromised, reception was somewhat better but still impaired.  (Aphasia is impaired or absent comprehension or production of, or communication by, speech, writing, or signs, due to an acquired lesion of the dominant cerebral hemisphere.  See Stedman's Medical Dictionary, 27th ed., 2000, at 110). 

A discharge summary from the Cincinnati VAMC reflects that the Veteran was hospitalized from March 16, 1981 to May 15, 1981.  He had been transferred there from the Dayton VA with a 4-6 week history of memory loss.  During the current admission, he underwent wrapping of a left middle cerebral aneurysm, VQ scan, and cerebral angiography.  On admission, he had slow slurred speech.  He was disoriented to place, and had mild conduction defect and abnormal recent and remote memory.  He had an arteriogram which showed a large, chiefly thrombosed, left middle cerebral artery aneurysm.  He was taken to the operating room on April 13, 1981, and the aneurysm was wrapped.  His postoperative course was complicated by aphasia as the result of postoperative angiogram.  Two weeks later, he had a pulmonary embolus, and he was treated with anticoagulation medication.  His aphasia was followed by the speech pathology service, and he improved quite remarkably with time and speech training.  He can communicate quite adequately.  On discharge, the diagnoses were status post craniotomy for aneurysm of the left middle cerebral artery, status post pulmonary embolus, status post nephrectomy - cholecystectomy and bilateral herniorrhaphy years ago, and aphasia post angiogram - resolved.

Progress notes from this hospitalization include a May 12, 1981 VA neurosurgery note, which reflects that the Veteran was slowly recovering from surgery, CVA, and pulmonary emboli.  From a neurosurgical viewpoint, continued improvement was expected.  Speech follow-up was recommended.  Social work notes at the time of discharge reflect that the Veteran was considering moving in with his former wife.

A May 14, 1981 handwritten VA discharge summary reflects that the Veteran was originally seen on neurosurgical services where a middle cerebral artery aneurysm was diagnosed and was operated on, and a wrapping procedure was done.  A post-craniotomy angiogram resulted in a CVA with expressive aphasia and he then developed a massive pulmonary embolism diagnosed by lung scan.  He was placed on intravenous heparin therapy and then switched to Coumadin.

On neuropsychological evaluation on May 15, 1981, the examiner noted that although the Veteran's expressive speech was impaired, it was much improved compared to the April 30, evaluation.  The examiner noted that pre-surgically, the Veteran's language functions were generally intact.  The mild problems which were noted were more a function of memory.  The post-angiogram evaluation showed marked expressive and receptive language problems.  The current evaluation showed a nice recovery of language functions though they remained somewhat below pre-surgery level.  The examiner noted that the Veteran had a rather severe compromise in higher level adaptive functions.  His memory and reasoning deficits were consistent across the three evaluations, while his language functions showed a curvilinear pattern.  In other words, his language performances were intact pre-surgically, showed marked deficits post-angiography, and became more stable in the current evaluation.  Brain functions seemed to be stabilizing currently.

A May 15, 1981 speech pathology note reflects that the Veteran's test scores were about the same as before the recent surgery; there was mild impairment in auditory comprehension, verbal language and reading, mild to moderate disturbance in writing.  He was able to communicate well enough to be judged a functionally independent communicator.  Mild receptive and expressive deficits were still present.  This was discussed with the Veteran's family, and they planned to contact his state university's speech program for treatment.

An October 1981 VA examination for housebound status was conducted at a VA outpatient clinic, and reflects that the Veteran was status post craniotomy in March 1981 for "removal of brain tumor."  On examination, he had a hemiplegic gait.  The examiner stated that the Veteran talked slowly, but seemed to have recall and was oriented to time and space.  She indicated that the Veteran was somewhat weak and reflected residual brain damage from surgery.  The diagnosis was status post craniotomy for removal of cerebral lesion.

VA inpatient records dated in February 1983 reflect that the Veteran had a history of status post wrapping of a giant left MCA trifurcation aneurysm in April 1981 when he presented with dysphasia and right-sided weakness and blurred vision.  (Dysphasia is impairment in the production of speech and failure to arrange words in an understandable way; caused by an acquired lesion of the brain.  See Stedman's Medical Dictionary, 27th ed., 2000, at 554).  A postoperative second angiogram was complicated with a left hemispheric stroke that has resolved remarkably since then.  Currently, he presented with a 10-day history of worsening dysphasia and right-sided sensory deficit and numbness.  His past medical history also included seizure disorder that followed his stroke in April 1981 and he was maintained on Dilantin.  An angiogram was contemplated but the Veteran was reluctant because of the complication of a left hemispheric CVA in April 1981 that followed his postoperative angiogram.  The clinical picture of the stroke this time was suggestive of a subcortical type of infarct in the penetrating vessels, and he also had involvement of the Broca's area.  The discharge diagnoses were cerebrovascular disease, left hemispheric CVA, dysphasia and right-sided sensory deficit, status post left hemispheric CVA in April 1981 times two, left middle cerebral artery trifurcation giant aneurysm status post wrapping in April 1981, and seizure disorder secondary to the first diagnosis.

An April 1983 VA neurosurgery note reflects that the Veteran had a giant aneurysm of the left MCA which was explored in 1981 and could not be clipped.  The Veteran presented three months ago with left MCA embolization from his aneurysm.  He was placed on aspirin and Persantine and had no more ischemic episodes.

By a letter dated in August 1983, a private neurosurgeon, M.J.M., MD, indicated that the Veteran was seen for a second opinion regarding a giant left middle cerebral artery (MCA) aneurysm.  He stated that the Veteran had a left hemispheric CVA in March 1981, and a CT scan showed a large area of infarction with an enhancing area in the region of the left MCA.  Subsequent angiogram revealed a giant aneurysm, and it was felt that he was embolizing from the giant MCA aneurysm, and in April 1981 he underwent craniotomy and wrapping of the giant aneurysm.  He had a stormy postoperative course, and was discharged later with Dilantin.  He thereafter did reasonably well with some improvement in his left hemiparesis and dysphasia until February 1983, at which time he presented with another episode that sounded like ischemia or infarction involving the left middle cerebral distribution.  At that time he was treated conservatively as he did not want a follow-up angiogram.  Since that time he had intermittent and persistent tingling on the right side and some incoordination in his arm which was static.  On examination, he had a well-healed left craniotomy scar.  His cognitive function seemed relatively good.  He was awake, alert and oriented.  He was dysphasic to a mild to moderate degree.  Cranial nerve examination II - XII was intact with the exception of a mild right facial weakness.  Dr. M. stated that on his review, a CT scan showed that the high density lesion in the region of the left MCA seemed somewhat larger.  He recommended further angiogram to determine if the aneurysm was thrombosed or if surgery was necessary.

An August 1983 cerebral angiogram of the left cartotid showed progressive thrombosis of the left MCA aneurysm, and the size was much smaller.  The Veteran had been asymptomatic since his last admission, and in view of the progressive thrombosis no surgical intervention was needed.

An August 1983 neurosurgery note reflects that when comparing the Veteran's mental status scores, his score before surgery on March 20, 1981 was 64, after an angiogram it was 38, and prior to discharge on May 9, 1981, his score was 68.  On February 18, 1983, his score was 64 (identical to his pre-surgical score).  His current score was 79.  The examiner indicated that the Veteran's cognitive status, despite slowness in speech, seemed quite stable and is at its highest level since March 1981.  The examiner stated that the Veteran showed no deterioration in cognitive mental status since May 1981 and particularly since February 1983.

An August 1983 social worker's note reflects that the Veteran said he was not satisfied with the medical treatment he had in the past and he did not feel the doctors were good.  The social worker noted that he had an MCA aneurysm with surgery, and after surgery he had a follow-up arteriogram when he became aphasic with paresthesia/weakness of the right arm.  His strength returned in two weeks and his speech returned in two months.  Currently he had some difficulty expressing himself but appeared to comprehend what was said reasonably well.  He had a sensory deficit in his right hand.

VA inpatient records reflect that the Veteran was hospitalized in March 1991 for coronary artery disease.  On admission, the examiner noted that the Veteran's prior medical history included CVA, status post craniotomy for cerebral aneurysm repair with resulting right-sided weakness and aphasia.  The examiner noted that the Veteran was a poor historian secondary to memory deficits, and some of his history was reported by his daughter.  He was hospitalized in August 1996 for cellulitis, and the examiner noted that he had an expressive aphasia which made him a poor historian.


VA hospital records dated in June 2003 reflect that the Veteran was hospitalized for left-sided visual changes, rule out new CVA.  He had a history of left pontine CVA in March 2003 with right-sided residual hemiparesis (nearly resolved).  The discharge diagnoses were cataracts, previous CVAs, and dementia.

In a February 2005 statement, the Veteran's son stated that he was not with the Veteran when he had his surgery in 1981, but the Veteran's brothers told him what happened.  They said that right after the operation, the Veteran could not talk, and this lasted for a year, and he also needed help walking.  The Veteran recalled that his doctors told him they went in "too deep."  The Veteran's son said the Veteran still had pretty good long-term memory.  He stated that the Veteran's brothers contacted him in 1985 and told him what was happening, and that the Veteran's wife had left him.  He said that he had been caring for the Veteran ever since, and that the Veteran had two stress-related strokes, most recently in 2003.

In May 2005 the Veteran submitted several statements by his children and brothers regarding the 1981 surgery.  He also submitted photographs of his face and left temple.  The Veteran's son contended in several statements that the VA surgeons did not have the correct pins and clamps during the surgery, and that the Veteran had brain damage, skull indentation, and seizures from the surgery.  He also had subsequent strokes.

In April 2005, the Veteran's daughter asserted that during the 1981 VA surgery, the doctors ran out of clamps, and could not find any clamps, and therefore wrapped the aneurysm instead.  She said that because the doctors were worried about the Veteran's condition as no clamps were used, they performed a procedure in which dye was injected only 3 days after the operation, instead of 2 or 3 weeks later, as was standard, and he had a seizure.  She said the Veteran had a difficult time speaking, and had been cared for by the Veteran's son since late 1984.  April 2005 statements from the Veteran's brothers and sister are collectively to the effect that shortly after the surgery, the surgeons told them that they did not complete the surgery as planned due to the lack of clamps, and a smaller clamp was used instead.  They said that his speech and memory were impaired after the surgery, and his skull is indented.

A September 2005 VA neurosurgical note by a VA physician, Dr. M., reflects that the Veteran had a complicated neurological history beginning around 1981 when he underwent some type of craniotomy at the Cincinnati VAMC allegedly for a tumor.  Problems occurred at surgery according to his son.  He evidently had one to two CVAs since the craniotomy.  The Veteran seemed relatively stable currently, with obvious left hemisphere deficits.  Dr. M. stated that the Veteran and his family were involved in some kind of dispute with VA and SSA regarding the craniotomy.  He recommended that a brain scan be obtained since the old records were apparently unavailable.  An October 2005 CT scan of the head showed chronic changes with no evidence for acute event.

An October 2005 neurosurgical note by Dr. M. reflects that the Veteran and his son returned with a recent CT scan, which he reviewed, as well as a magnetic resonance imaging (MRI) scan.  He stated that from his personal experience with aneurysm surgery and after reviewing the scans, he would reconstruct what happened as follows, though the reconstruction might not be correct.  (In this regard, the Board observes that there is no indication that Dr. M. reviewed the 1981 surgical records at the time he wrote this note.)  He said the Veteran's son described clips that did not work or were not the correct size, and "wrapping something."  He opined that the left-sided aneurysm probably had a wide neck, possibly had plaques in the neck, as was considered not clippable, by what was available.  The modality of intravascular coiling was not available at that time.  He stated that it is quite possible that the aneurysm ruptured at the time of exploration, causing severe bleeding and brain damage.  The aneurysm was probably wrapped with muslin or gauze in an effort to create fibrosis that would hopefully reinforce the wall, given enough time.  An anterior temporal lobectomy may have been done to treat severe cerebral edema and affect a closure.  A severely fibrotic area in the aneurysm bed is now seen, along with extensive encephalomalacia of the entire temporal lobe and some parietal lobe, with possible porencephaly.  There is some encephalomalacia of the cerebellar vermis, and some compensatory ventricular enlargement of the left lateral ventricle, but no hydrocephalus.

An April 2006 VA medical opinion by Dr. M. reflects that he saw the Veteran in September and October 2005, regarding surgery he had in 1981.  He indicated that his report was based on the records submitted to him following those encounters.  He said that the Veteran and his children alleged that the Veteran's post-craniotomy neurological condition was caused by poor surgical technique, substandard available instrumentation, and possibly poor surgical judgment during the operation he had in 1981.  They also complain of an unsightly post-craniotomy skull defect.

Upon review of the available medical records, Dr. M. noted that clinical records dated prior to the Veteran's hospital admission in March and April 1981, show that he had lost 41 pounds of weight in the prior six months.  A February 1981 record noted his depression, having recently divorced.  He had also been experiencing memory loss.  His family was unclear about how long this had been going on, but there was some concern about it during Christmas of 1980.  A February 1981 brain scan and cerebral blood flow study showed anterior cerebral blood flow, marked decreased perfusion of the distal two-thirds of the left middle cerebral artery.  The hemisphere was otherwise well-perfused.  The brain scan showed a large ill-defined area of increased uptake in the mid-temporal lobe area.  On March 4, 1981, a CT scan with and without contrast was done.  At the time of the study, there was a large area of decreased density, which projects in the left frontal and parietal lobes.  There was a nodular density greater than the tissue density of the brain, which projected within the center of the previously described area of decreased density.  This latter mass was hypervascular.  Thus, a large mass lesion of the left frontal temporal region was identified and the differential diagnosis included a tumor mass and perhaps a large aneurysm within the decreased density area.  The Veteran was then admitted to the VA hospital.  A March 16, 1981 chief resident's note stated that the Veteran "looks like CVA with a four to six-week history of memory loss and inability to read and write.  No other symptoms."  An examination by the neuropsychiatric service showed that his major deficits were of memory and reasoning.  His speech and other higher functions were relatively intact.  Surgery was performed on April 13, 1981, and Dr. M. indicated that the anesthesia record, fluid intake and output sheet showed no untoward incident.  Post-operative orders were also standard.  A May 1981 speech pathology note indicated that the Veteran's test scores were about the same as before recent surgery; there was mild impairment in auditory comprehension, verbal language and reading, and mild to moderate disturbance in writing.  In other words, there was no significant change noted compared to his pre-operative evaluation.  Then there was a gap in the records until March 2003, when it was noted that he was admitted to the hospital with complaints of sudden onset of dysarthria and right lower extremity weakness, and some weakness of his face.  He was discharged in April 2003, and diagnosed with left pontine infarction.  

Dr. M. stated that in late 1980, the Veteran obviously went through a personality change and the conclusion neuropsychiatrically was that he was suffering from depression and memory loss.  It is also known that he was going through emotional problems because of a divorce at that time.  However, it is safe to assume that his major deficit was due to expansion of the aneurysm or an associated edematous mass; and/or cystic fluid possibly related to leaking from this aneurysm, with later resolution of blood products, although this was never clearly established by scan.  The increased pressure from this very large mass caused pressure on the regional microvasculature with resultant decreased regional cerebral blood flow.  There is considerable concern on the part of the family regarding the surgery.  They also indicate that they were given misinformation or did not perhaps understand what was spoken to them regarding the preoperative diagnosis, i.e., was the surgeon looking for a tumor or whether there was an aneurysm.  The very standard preoperative orders, length of time of the surgery, postoperative description given by the surgeon, and my review of the recent scans all seem to indicate that the surgeons had expected that they were really going to find a giant aneurysm and not a tumor.  In other words, they intended to make a diagnosis of either an aneurysm or tumor, ruled out the tumor, drained some cystic fluid and submitted it to the lab to be certain that there were no tumor cells in that fluid (there were none), and then proceeded to treat the aneurysm the best way they saw fit.  The available records do not indicate how clearly this strategy was described to the patient and his family.  


Dr. M. stated that giant aneurysms are known to be frequently associated with dementia, seizures, and "psycho-organic syndrome."  The treatment of an aneurysm such as this would have included an assessment of the neck of the aneurysm, and then a decision made as to whether the aneurysm could be clipped or not.  If the surgeon decided it was not clippable, it was then the standard practice was to wrap these aneurysms with a material that would cause a fibrotic reaction to the wall of the aneurysm, thereby diminishing the risk of hemorrhage through a thin-walled dome.  That seems to have been successfully accomplished here.  In conclusion, Dr. M. stated that the family's concern that the doctors were confused about a tumor being present or did not plan properly for what they encountered is essentially taken out of context.  The doctors were not at all confused; they simply could not make a diagnosis with absolute certainty, even given all of the very comprehensive studies available to them preoperatively.  But they were prepared for any eventuality and then executed their options with apparent skill.  Therefore, given the techniques available in 1981, as well as the existent controversy, the surgery was reasonable, and certainly has prevented any subsequent hemorrhage, and the Veteran seems to be neurologically and psychologically unchanged for 22 years.  This is well-established by the postoperative evaluation, particularly including the neuropsychiatric and speech evaluations.  His left pontine CVA, which occurred subsequently, seems to have left him with some right hemiparesis, but the pontine vessels involved in that process are proximal to the middle cerebral artery site and therefore it is unlikely that that would have been caused from emboli from the aneurysm.  In fact, there are no new areas of infarctions seen distal to the aneurysm on any subsequent studies.  The issue of the bone flap is less clear.  I have no way of really evaluating whether this was caused by the markedly decreased unilateral intracranial pressure, as evidenced by the marked encephalomalacia, therefore causing a sinking of the flap.  A sinking of the bone flap prior to recent years when new technology has been made available to minimize this, has been a long-term cosmetic problem.  It has not been felt that adverse symptoms result from sinking of the bone flap, i.e., headaches, etc.  The Veteran's loss of hair in the area has made this somewhat unsightly.  Dr. M. indicated that the anxiety and allegations of the Veteran and his family were very likely based on a misunderstanding of what was explained to them by the surgical team, which was not uncommon.  I find no evidence that his care, including the presurgical workup and his operative procedure are anything other than at least equal to the standard of care in any geographical area of the United States at that time.

At his November 2008 Board hearing, the Veteran testified that he lost the ability to speak after his angiogram following the surgery, and that a doctor told him this procedure was done too soon.  He said doctors also told him they did not have the correct equipment to replace his skull fragment after the surgery.  The Veteran's son stated that the Veteran was in surgery for too long because the doctors were looking for clamps to clamp the aneurysm.  Then, an angiogram was done too soon, and he lost his ability to speak.  He also asserted that the surgery occurred in March 1981, not April 1981.

In a report of an April/May 2010 VA examination and medical opinion, a VA physician, a diplomate of the American Board of Psychiatry and Neurology, indicated that he had reviewed the Veteran's claims file, including the 1981 surgical records.  He summarized the Veteran's relevant medical history, and examined the Veteran.  On examination, there was a depressed left temporal surgical defect, and speech was marked by dysarthria, long delays in word finding with intense effort, frequent stuttering, and brief replies of one or a few disjointed words at a time.  Movement was normal.  He indicated that the evidence of record documented the Veteran's language and memory impairment prior to his 1981 hospitalization.  The craniotomy and aneurysm repair on April 13, 1981 appeared to have been performed successfully.  He suffered an additional acute loss of language and spatial functioning following a second angiogram performed 11 days postoperatively.  These deficits resolved over the course of the next few weeks; a speech pathology evaluation on May 15, 1981 concluded that his language functioning was similar to preoperative levels.  The examiner stated that he found no evidence to support the contention that the Veteran incurred additional permanent disability as a proximate result of his aneurysm surgery or subsequent cerebral angiogram.  The appropriateness of the surgical technique has been addressed by Dr. M.  He said he would defer the question of the appropriateness of the timing of the postoperative angiogram to neurosurgical opinion.  However, per the evidence of record, the acute deficits that were incurred after the second angiogram were largely resolved 19 days later.  The Axis I diagnosis was dementia, likely due to multiple etiologies, and the Axis III diagnosis was status post aneurysm repair in 1981; subsequent cerebrovascular disease.  The Axis IV diagnosis was chronic loss of language function.

In a September 2011 medical opinion, a VA neurosurgeon indicated that he had reviewed the Veteran's claims file.  He summarized the history of the case as follows.  The Veteran presented with a brief history of memory difficulty, speech slurring and language deficits during February 1981.  He was investigated with a CT scan of the head as well as a cerebral angiogram.  Studies showed a large left temporal mass and also a cyst in the temporal lobe adjacent to the mass lesion.  On April 13, 1981, he underwent a left temporal craniotomy and wrapping of the giant aneurysm as well as drainage of the cyst.  Post-operative course was complicated by a pulmonary embolism as well as a stroke related to the post-operative angiogram.  Over a period of three to four weeks he had recovered the speech as well as language functions to the preoperative status.  Over the next 22 years he apparently did well.  During 2003 he had another episode of slurred speech with gait difficulty.  This was found to be due to a pontine infarction unrelated to the cerebral aneurysm.  He recovered from this event too and has done generally well since then.  During the May 2010 examination he was found to have some memory difficulties and minimal speech difficulties but independent as far as his gait is concerned.  He has been able to attend to the activities of daily living without significant limitation.  

The VA neurosurgeon provided the following medical opinions.  He indicated that the only residual related to the craniotomy in 1981 is a depressed bone flap on the left side of the head.  This is only a cosmetic issue and unfortunately cannot be predicted.  This sequel of craniotomy was fairly common in those days and has something to do with the Veteran's intracranial pressures and techniques of bone fixation which existed at that time.  The examiner stated that upon review of the charts available he did not find any evidence of carelessness, negligence, lack of proper skill, error in judgment or any similar fault.  The patient was managed appropriately in all aspects of his care.  Pre-operative investigations were adequate and surgery was executed in a standard fashion.  The management of the patient was well within the standards of care.  Surgery itself was uneventful as per the available records, including operative notes by the neurosurgeon and anesthesia records.  In deciding to only wrap the giant aneurysm and not try any heroic attempts to obliterate the aneurysm speaks for the due judgment and expertise applied.  Patient did very well in the immediate post-operative period.  However he did develop a pulmonary embolism which is a well-known complication after major surgeries.  This condition was promptly recognized and treated appropriately.  The Veteran had a post-operative angiogram which is the standard practice after any aneurysm surgery.  This was unfortunately complicated by a post-procedure worsening of speech.  Patient however recovered from this deficit over the next three to four weeks.  As far as the consent procedures regarding the surgery as well as the angiograms, he noted the surgical diagnosis as well as treatment options were discussed with the patient.  On two occasions this has been documented, specifically, neurosurgery notes dated March 17, 1981 and April 12, 1981.  There was also a signed consent for the craniotomy procedure.  As for the angiogram procedures, I see two documented consents signed by the patient with a witness, dated March 17, 1981 and April 24, 1981.  In summary, this veteran has had a serious problem in his head.  Giant aneurysm of the brain is a very treacherous disease.  When it becomes symptomatic like it happened in this patient, it can produce catastrophic consequences.  Even to this day, there are no satisfactory management options.  The best surgical option may still leave the patient with considerable risks of hemorrhage, stroke and death.  Given this reality, this veteran has been treated with the best management options available at that time, and accepted standards of care.  Considering the fact that he has not had any further hemorrhage or stroke related to this hemorrhage over the next 30 years, it is obvious he had an excellent outcome.

In developing this claim for § 1151 compensation, VA has obtained multiple medical opinions, including in April/May 2010, and in September 2011, concerning the merits of this case.  The September 2011 commenting VA neurosurgeon conceded the Veteran has additional disability, namely, a depressed bone flap on the left side of the head, thus satisfying the threshold preliminary requirement of a § 1151 claim.  Indeed, this same VA examiner also readily conceded this additional disability is traceable to the April 13, 1981 craniotomy surgery the Veteran had at the VAMC, so there is the required proof of actual causation.  This confirms the opinions expressed by Dr. M. in April 2006 and by the April/May 2010 VA examiner, regarding this issue.  So the Board finds that the April 13, 1981 VA surgery caused additional disability.

With respect to the April 24, 1981 angiogram, contemporaneous VA medical records show that as a result of the angiogram, he had a CVA with aphasia, and that over the course of the hospitalization, with speech therapy, his speech impairment improved greatly, and at the time of discharge was described as aphasia, resolved.  A May 15, 1981 speech pathology note reflects that the Veteran's test scores were about the same as before the recent surgery.  However, subsequent neurosurgery notes described dysphasia that worsened in February 1983.  An August 1983 neurosurgery note reflects that the Veteran's cognitive status, despite slowness in speech, seemed quite stable and was at its highest level since March 1981.  The April/May VA examiner opined that although the Veteran suffered an acute loss of language and spatial functioning following a second angiogram performed 11 days postoperatively, these deficits resolved over the course of the next few weeks.  In the September 2011 medical opinion, the VA neurosurgeon opined that the post-operative angiogram was complicated by a post-procedure worsening of speech, but the patient recovered from this deficit over the next three to four weeks.  Although the Veteran and his son contend otherwise, the weight of the evidence shows that the Veteran had speech and memory difficulties prior to the April 1981 surgery and angiogram, that his speech worsened after the angiogram, and that his speech was essentially back to baseline at discharge in May 1981.  

Although an October 1981 VA physician diagnosed the Veteran with residual brain damage from surgery, and although additional disability from the April 1981 craniotomy and medical treatment has been shown, the Veteran's claim nonetheless fails, however, because he has not also established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery or even in the evaluation and treatment he received in the aftermath of it.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  So merely having additional disability after the surgery and angiogram is not sufficient reason, alone, to grant his claim.  This, incidentally, is the primary and critical distinction between claims filed before October 1, 1997, which fall under the purview of 38 C.F.R. § 3.358, versus those, as here, filed since that date, which instead fall under the purview of 38 C.F.R. § 3.361.

And, unfortunately, the April 2006, April/May 2010, and September 2011 VA examiners discounted this notion of any perceived negligence or substandard care.  The September 2011 examiner concluded, instead, that the Veteran's additional disability (referring to the depressed bone flap on the left side of the head) was a fairly common sequela of craniotomy in those days and had something to do with the Veteran's intracranial pressures and techniques of bone fixation which existed at that time.  The examiner stated that upon review of the charts available he did not find any evidence of carelessness, negligence, lack of proper skill, error in judgment or any similar fault.  The patient was managed appropriately in all aspects of his care.  Pre-operative investigations were adequate and surgery was executed in a standard fashion.  The management of the patient was well within the standards of care.  Surgery itself was uneventful as per the available records, including operative notes by the neurosurgeon and anesthesia records.  The examiner stated that in deciding to only wrap the giant aneurysm and not try any heroic attempts to obliterate the aneurysm speaks for the due judgment and expertise applied.

Since the September 2011 medical opinion was based on a review of the claims file and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  In other words, the examining physician in September 2011 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.) 


The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions, other than the October 1981 opinion noted above.  The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as speech impairment since that surgery.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contention that incorrect pins or clamps were used during the craniotomy and that his postoperative angiogram was done 3 days after the craniotomy, the Board notes that these assertions are simply not verified by the contemporaneous medical records (e.g., the angiogram was actually done 11 days after the craniotomy).  Moreover, neurosurgeons with relevant expertise have opined that the wrapping (versus clipping) was standard medical procedure and that good surgical judgment was used.  The Board finds that the conflicting statements by the Veteran and his son are not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  And his lay testimony concerning this has to be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, the ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, the Board finds that the Veteran's 2004 assertion that he thought he was receiving § 1151 compensation for all these years is simply not credible, particularly in light of his extensive correspondence with VA regarding his pension.

Finally, the VA examiner found that the Veteran had signed surgical informed consent forms in April 1981 both for the craniotomy and for the angiogram.  And there was explanation on the form of the possible risks associated with this type of surgery.  So there is probative evidence confirming the Veteran decided, in spite of these known risks and possible complications, to have the cranial surgery - so was appropriately informed of its potential complications and consequences.  See 38 C.F.R. §§ 3.361(d)(2) and 17.32 (2012). 

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for residuals due to VA surgery and angiogram in April 1981.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim of entitlement to §1151 compensation for the skull indentation and speech deficit, alleged to be due to or the result of VA craniotomy on April 13, 1981 and subsequent treatment including angiogram on April 24, 1981, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


